Citation Nr: 1131097	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for gastroesophageal reflux disorder (GERD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for a right thumb disability.

7.  Entitlement to service connection for a hernia.

8.  Entitlement to service connection for colon cancer, claimed as due to exposure to ionizing radiation.

9.  Entitlement to an increased rating for a service-connected right shoulder disability, currently evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for a service-connected left ankle disability, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for a service-connected right ankle disability, currently evaluated as 10 percent disabling. 

12.  Entitlement to an increased rating for service-connected hypertension with incomplete right bundle branch block, PVCs, and atrial fibrillation, currently evaluated as 10 percent disabling. 

13.  Entitlement to an increased rating for service-connected prostatitis, currently evaluated as 10 percent disabling. 

14.  Entitlement to an increased rating for service-connected cluster headaches, currently evaluated as 10 percent disabling. 

15.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to August 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO in Waco, Texas.  A Board hearing was requested and scheduled but the Veteran failed to report for such hearing.  

With respect to the applications to reopen previously denied claims for service connection for GERD, a left shoulder disability, and a back disability, regardless of how the RO ruled on the question, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

During the course of this appeal, the RO granted service connection for pseudofolliculitis barbae and erectile dysfunction, and granted entitlement to special monthly compensation based on loss of use of a creative organ.  These issues are not in appellate status and will not be addressed by the Board.

The issues of entitlement to service connection for a left shoulder disability, a back disability, a right wrist disability, and a right thumb disability, for an increased rating for cluster headaches, for an increased rating for hypertension with incomplete right bundle branch block, premature ventricular contractions (PVCs) and atrial fibrillation, for an increased rating for a right shoulder disability, and for entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service connection for GERD in an unappealed August 1997 decision.  

2.  The evidence received since the August 1997 decision is either cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for GERD.

3.  The RO denied the claim of entitlement to service connection for a left shoulder disability in an unappealed March 1986 decision.  

4.  Some of the evidence received since the March 1986 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

5.  The RO denied the claim of entitlement to service connection for a back disability in an unappealed August 2003 decision.  

6.  Some of the evidence received since the August 2003 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

7.  The Veteran does not have a current left elbow disability.

8.  The Veteran's hernia began years after active duty and was not caused by any incident of service.

9.  Colon cancer was not manifested in service for years thereafter, and is not shown to be otherwise related to his service, to include as due to any ionizing radiation therein.

10.  The service-connected left ankle disability is manifested by some limitation of motion and X-ray evidence of status post lateral malleolus fracture and degenerative changes; marked limitation of left ankle motion has not been shown.

11.  The service-connected right ankle disability is manifested by some limitation of motion and X-ray evidence of degenerative changes; marked limitation of right ankle motion has not been shown.

12.  The service-connected prostatitis is currently not shown.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied entitlement to service connection for GERD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received since the August 1997 RO decision is not new and material, and the claim for service connection for GERD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received since the March 1986 RO decision and the claim of entitlement to service connection for a left shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has been received since the August 2003 RO decision and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  A left elbow disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  A hernia was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  Colon cancer was not incurred in or aggravated by the Veteran's military service and may not be presumed to have been incurred in service, including as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

8.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R § 4.71a, Diagnostic Codes 5010, 5271 (2010).

9.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R § 4.71a, Diagnostic Codes 5010, 5271 (2010).

10.  The criteria for a rating in excess of 10 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R §§ 4.115a, 4.115b, Diagnostic Code  7527 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters dated in  September 2006,  March 2007, and September 2007, and additional notice by a letter dated in December 2008.  The claims were readjudicated in a February 2009 statement of the case. Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The Board notes that a VA examination has not been scheduled with respect to the left elbow disability, hernia, and colon cancer claims.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


A. New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).


1. GERD 

The Veteran submitted his original claim for service connection for GERD in September 1996.  The RO denied this initial claim in an August 1997 rating decision, finding that the Veteran's service treatment records were negative for GERD, and that current GERD had not been linked to service.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal.  Therefore, the RO's August 1997 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In August 2006, the Veteran filed an application to reopen his previously denied claim for service connection for GERD.

The evidence of record at the time of the August 1997 rating decision included the Veteran's service treatment records which are negative for GERD.  In March 1975, he was treated for complaints of heartburn for three to four days; the diagnostic impression was mild gastritis.  Donnatal and Maalox were prescribed.  Subsequent service treatment records were negative for a stomach disorder, and on periodic medical examinations in December 1979 and January 1983, the Veteran's abdomen and viscera were clinically normal.  Evidence of record also included a report of a January 1986 VA examination, which reflects that on examination of the digestive system, there were no masses or tenderness.  The Veteran had no complaints regarding his gastrointestinal system and a gastrointestinal disorder was not diagnosed.  Post-service medical records included a January 1992 private medical record reflecting that the Veteran complained of frequent heartburn and indigestion; the diagnostic impression was epigastric distress, possibly due to gastritis, hiatal hernia, GERD, and/or duodenitis, rule out ulcer.  A post-service private medical record dated in October 1992 reflects that the Veteran complained of reflux symptoms.

Evidence of record at the time of the prior August 1997 decision also included a September 1996 statement in which the Veteran asserted that he complained of heartburn, nausea and vomiting during service, and he was diagnosed with "refluxation" in late 1995 or 1996.  He contended that he had the same symptoms in service as he had after service.  Evidence of record also included an April 1996 VA medical record reflecting a diagnosis of GERD made after a upper gastrointestinal series in October 1995.  A report of a January 1997 VA examination reflects that the Veteran reported that he had heartburn, indigestion and bloating in service but it was not diagnosed.  The examiner noted that GERD was diagnosed after service.

Additional evidence received since the prior August 1997 decision includes the Veteran's statements to the effect that he had GERD symptoms in service, a March 1995 VA outpatient treatment record reflecting that the Veteran was diagnosed with GERD by symptoms, and subsequent VA medical records reflecting ongoing treatment for GERD.

The Veteran's assertions regarding GERD symptoms in service are not new, as they were previously of record at the time of the prior final denial of service connection for GERD.  

In this regard, while the medical evidence previously of record shows treatment of GERD beginning in 1995, none of the new evidence indicates that this disorder may be etiologically related to service.  The additional medical evidence is cumulative, not new, as it merely shows the continued existence of GERD.  The additional evidence does not tend to show that GERD began in service or is related to service.

Given the above, the Board finds that the evidence added to the record since the August 1997 decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  In the absence of competent medical evidence suggesting a link between GERD and service, the evidence does not raise a reasonable possibility of substantiating the claim. Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for GERD.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. Left Shoulder Disability 

The Veteran submitted his original claim for service connection for a left shoulder disability in September 1985.  The RO denied this initial claim in a March 1986 rating decision, finding that the Veteran's service treatment records were negative for a chronic left shoulder disability although he was treated for left shoulder pain on one occasion, and finding that his left shoulder was normal on recent VA examination.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal.  Therefore, the RO's March 1986 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In August 2006, the Veteran filed an application to reopen his previously denied claim for service connection for a left shoulder disability.

The evidence of record at the time of the March 1986 rating decision included the Veteran's service treatment records which are negative for a chronic left shoulder disability.  In June 1977, the Veteran was seen for complaints of shoulder pain on anterior flexion, located in the anterior aspect of the rotator cuff.  A June 1977 X-ray study of the left shoulder was performed after the Veteran complained of pain in the anterior aspect of the left shoulder, and was negative for fracture or other abnormality.  Subsequent service treatment records are negative for a left shoulder disability.  On periodic medical examinations in December 1979 and January 1983, the Veteran's upper extremities and musculoskeletal system were clinically normal.  Also of record was a report of a January 1986 VA examination, in which the Veteran complained of aching in his left arm.  He reported that he had left shoulder pain for one year.  An X-ray study of the left shoulder was negative.  On examination, there was no heat, redness, swelling present about the left shoulder, and range of motion was not restricted.  The diagnosis was history of pain left shoulder, examination essentially normal.

Additional evidence of record submitted since the prior March 1986 decision includes an April 1996 private medical record which reflects that the Veteran reported that in September 1995, while sitting in his chair, his right arm fell off the arm support and he twisted his body, resulting in back, neck, and bilateral shoulder pain.  The physician diagnosed bilateral shoulder impingement syndrome and bilateral acromioclavicular joint arthritis.  Subsequent medical records reflect treatment for a left shoulder disability, including a partial left rotator cuff tear.

During the course of the appeal the Veteran has submitted written statements contending that his left shoulder disability began in service.

Some of the evidence received since the last final RO decision is new, as it was not previously considered.  Some of the evidence is material as it directly addresses the basis for the prior final denial, specifically the medical evidence which now shows a current left shoulder disability.  As noted, in determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus, supra.  Therefore, the information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. Back Disability 

The Veteran submitted his original claim for service connection for residuals of a back injury in May 2003.  The RO denied this initial claim in an August 2003 rating decision, finding that the Veteran's service treatment records were negative for a back injury or disability, and that there was no evidence of a current back disability.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal. Therefore, the RO's August 2003 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In August 2006, the Veteran filed an application to reopen his previously denied claim for service connection for a back disability.

The evidence of record at the time of the August 2003 rating decision included the Veteran's service treatment records which reflect occasional treatment for low back pain which physicians sometimes opined was related to prostatitis.  

In June 1975, the Veteran complained of low back pain for 24 hours, beginning after he lifted bags of groceries.  The next day, he reported a three-day history of paraspinalis muscle spasms, affecting the lower thoracic and lumbar areas.  He denied a prior history of back problems.  Physical therapy was planned, however the Veteran did not return to the physical therapy department to receive therapy.  An X-ray study of the lumbosacral spine was normal.  In June 1976, the Veteran was seen for complaints of back pain.  The diagnostic impression was myositis of the lumbar spine.  In July 1976, the Veteran complained of continued low back pain; examinations of the back and prostate were negative; the diagnostic impression was low back pain-chronic/recurrent.  A few days later, the Veteran complained of back pain; a musculoskeletal examination was negative, and there was exquisite tenderness on prostate examination.  The diagnostic impression was acute and chronic prostatitis - acute exacerbation.  He received continued treatment for prostatitis.

An August 1976 X-ray study of the lumbar spine was normal.  In March 1984, the Veteran complained of low back pain with radiation down the left leg, positive valsalva.  An X-ray study of the lumbosacral spine showed no significant radiological abnormalities.  In September 1976 the Veteran was seen for exacerbation of low back pain and tender prostate; the diagnostic impression was acute/chronic prostatitis.  In October 1976, the Veteran was treated for a history of low back pain for three months; on examination, there was tenderness of the right 5th lumbosacral facet; the diagnostic assessment was low back pain, chronic.

In March 1984, the Veteran complained of low back pain which he felt was the same as he had several years ago when he had prostatitis.  On examination, the lumbosacral spine appeared negative, and a prostate examination caused him to nearly jump off the table.  The diagnostic assessment was probable low back pain rather than prostatitis.  On periodic examinations in December 1979 and January 1983, the Veteran's spine was clinically normal.  At the time of the prior August 2003 decision, the file also contained a November 1992 private medical record reflecting that the Veteran reported that he injured his back while lifting a box at work.  It was noted that he had a lumbar laminectomy several years ago.  A March 1993 private medical record reflects that the Veteran had a low back injury at work.

Evidence of record at the time of the prior decision includes an April 1996 private medical record which reflects that the Veteran had a history of work-related lumbar-spine injury, with three previous surgeries including L5-S1 laminectomy in 1988, repeat laminectomy in July 1993, and repeat L5-S1 laminectomy discectomy in August 1993.  He recently reported back pain after twisting his back at work in September 1995.  The physician diagnosed chronic lumbar spine problems with three previous surgeries.

Additional evidence received since the prior 2003 RO decision includes a February 2006 private medical record reflecting that the Veteran was treated for a February 2006 back injury incurred at work in a slip and fall incident.  He reported three prior back surgeries.  A July 2006 private medical record reflects that the Veteran had chronic lumbar pain and radiculopathy; the examiner noted that the Veteran had a work injury to his back.

During the course of the appeal the Veteran has submitted written statements contending that he had continuous back pain beginning in service.

Some of the evidence received since the last final RO decision is new, as it was not previously considered.  Some of the evidence is material as it directly addresses the basis for the prior final denial, specifically the Veteran's statements regarding continuity of back symptoms since service, and medical evidence which shows a current back disability.  As noted, in determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus, supra.  Therefore, the information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

1. Left Elbow

The Veteran filed a claim for service connection for a left elbow condition in August 2006.  In October 2007, he said he had a chipped bone floating around in his left elbow.

Service treatment records are entirely negative for complaints or treatment of a left elbow injury or disability.  On periodic medical examinations in December 1979 and January 1983, the Veteran's upper extremities were clinically normal.

Post-service medical records reflect that the Veteran injured his left elbow in 1987.  February 1987 VA outpatient treatment records reflect that the Veteran reported that he fell on his left elbow two weeks prior, while playing basketball.  The diagnosis was left elbow contusion, no evidence of fracture.  Subsequent medical records are negative for complaints or treatment of a left elbow disability.

Although the Veteran incurred a left elbow contusion two years after service in 1987, there is no post-service medical evidence demonstrating that the Veteran has a current left elbow disability.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has a left elbow disability, service connection for a left elbow disability is not warranted in the absence of proof of a current disability.

The Veteran has asserted that he incurred a left elbow disability during his period of active service, but has never made any contentions as to when or how such alleged disability was incurred.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra. However, here, the Veteran has never stated that he had continuous left elbow symptoms since service, and continuity of left elbow symptoms since service is not shown.  
 
The Veteran's credibility is called into question as to his assertion that he has a left elbow disability that is related to service, in light of his failure to identify any left elbow injury or disability in service, the medical evidence of a post-service left elbow injury, and the complete lack of evidence of a current left elbow disability.  Hence, the Board finds that the medical evidence as a whole does not show that the Veteran currently has a left elbow disability that is related to service.

The preponderance of the evidence is against the claim for service connection for a left elbow disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

2. Hernia

In December 2006, the Veteran contended that he was diagnosed with a hernia in service, and he had hernia repair surgery in 1998.

Service treatment records reflect that in November 1977, the Veteran was seen for left ankle trauma and possible muscle strain in the right groin.  On examination, there was tenderness over the right inguinal ligament, with no evidence of hernia.  The pertinent diagnosis was strain of right inguinal ligamentous structures.  On periodic medical examinations in December 1979 and January 1983, the Veteran's abdomen and viscera (to include hernia) were clinically normal.  Service treatment records are entirely negative for hernia.

On VA examination in January 1986, the examiner specifically indicated that a hernia was not present.  A February 1988 VA outpatient treatment record reflects that the Veteran reported that he had a ventral wall hernia since birth, that recently became symptomatic.  The diagnosis was ventral wall hernia by history, not significant on examination.  In May 1989 he was diagnosed with ventral hernia.  A November 1992 private medical record reflects that the Veteran reported that he was moving boxes at work the day before when he hurt his left groin area and low back.  In December 1992 he was referred for repair of inguinal hernias.  A May 2006 VA outpatient treatment record reflects that the Veteran's surgical history included umbilical surgery in 1998.  A November 2006 private operative report notes that during surgery to remove colon cancer, the surgeon noted a prior mesh hernia repair.  On VA genitourinary examination in August 2007, there were no inguinal hernias.

The Board finds that a hernia was not treated or diagnosed in service, and that the disability was first manifested in 1989.  The medical evidence specifically demonstrates that a hernia was not present on VA examination in 1986, after separation from service.  Although the Veteran contends that he had a hernia in service, the Board finds that this statement is not credible as it is contradicted by the medical evidence.  Continuity of hernia symptoms beginning in service is also not shown.  Finally, there is no medical evidence linking the hernia, first diagnosed years after service, with service.  

The preponderance of the evidence is against the claim for service connection for hernia; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

3. Colon Cancer

Service treatment records are entirely negative for colon cancer or any disorder of the intestines.  On VA general medical examination in January 1986, the Veteran had no complaints regarding his gastrointestinal system and a gastrointestinal disorder was not diagnosed.

The first medical evidence of colon cancer is dated in November 2006, when the Veteran complained of a four-day history of abdominal pain and distension.  He underwent exploratory laparotomy, and obstructive colon cancer was found and removed.

The Veteran contends that he incurred colon cancer due to radiation exposure in his job as a radar technician from 1979 to 1985.  In a May 2007 radiation risk activity information sheet, the Veteran denied exposure to radiation from atmospheric or underwater detonation of a nuclear device.  He contended that his work as a radar technician exposed him to ionizing radiation.

The Veteran's DD Form 214 reflects that he served in the Air Force, and his primary military occupational specialty was that of an aerospace control warning system operator.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

First, there are certain types of cancer, including colon cancer, that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  Second, when a 'radiogenic disease' first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1) (2010).  The Board notes that 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his or her claim on a direct basis. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend, and the evidence does not show, that he participated in nuclear weapons testing, or that he was present at certain sites following the detonation of a nuclear bomb or the production of nuclear material, or that he underwent medical procedures involving radiation therapy.   Here, there is no evidence to suggest that the Veteran was a "radiation-exposed veteran" as defined above, nor has he alleged that he participated in one of the listed "radiation risk activities."  See 38 C.F.R. § 3.309(d)(ii).  Rather, he contends that exposure to radiation from radar caused his condition.  
The Court has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984. 

The Board finds that the Veteran was not exposed to ionizing radiation, and thus the presumptions listed above are inapplicable in his case.  Rucker, supra.

As noted, there is no medical evidence of colon cancer prior to 2006, 21 years after separation from service, and continuity of colon symptoms since service is neither alleged nor shown.  Moreover, there is no medical evidence linking the recent colon cancer with service.  Hence, the Board finds that the medical evidence as a whole does not show that colon cancer is related to service or was incurred in the first post-service year.

The preponderance of the evidence is against the claim for service connection for colon cancer; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

C. Increased Ratings

The Veteran contends that his service-connected disabilities are more disabling than currently evaluated. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

1. Left and Right Ankle Disabilities 

The RO has assigned a 10 percent rating under Diagnostic Code 5271 for the service-connected left ankle disability, and a 10 percent rating under the same code for the service-connected right ankle disability.  The left ankle disability is characterized as recurrent sprains with bone spurs of the left ankle, with old ununited fracture, inferior tip, left medial malleolus.  The right ankle disability is characterized as recurrent sprains with bone spurs of the right ankle.

For VA rating purposes, full range of motion of an ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

"Slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

On VA examination in August 2007, the Veteran reported that for the past year or so, he had daily 5/10 mechanical left ankle pain, usually associated with walking or standing.  He reported flare-up pain of at a level of 10/10 in intensity on an almost daily basis, associated with prolonged walking or standing that will last for 10 to 15 minutes.  He reported daily 2-3/10 mechanical right ankle pain, and denied episodes of flare-up pain in the right ankle joint.  He reported left ankle effusion and denied right ankle effusion.  He reported left ankle instability daily, where his ankle gave way, and denied right ankle instability.  He said he used to use ankle braces when playing basketball, but had not worn a brace over the past year.  He reported that he had been on extended medical leave since January 2007 due to back pain.  On examination, the Veteran walked slowly and deliberately without antalgic gait.  He used no cane, brace, splint or orthopedic assistive devices.  On examination of the left ankle, there was minimal bony enlargement without effusion.  The right ankle appeared normal without effusion.  There was global tenderness to palpation of bilateral ankle joints, and no ligamentous laxity.  

Range of motion of the left ankle was as follows:  plantar flexion from 0 to 30 degrees pre-repetitive motion and 40 degrees post repetitive motion; dorsiflexion from 0 to 20 degrees both pre and post-repetitive motion; inversion from 0 to 20 degrees both pre and post-repetitive motion; and eversion from 0 to 15 degrees both pre and post-repetitive motion.  Range of motion of the right ankle was as follows:  plantar flexion from 0 to 30 degrees pre-repetitive motion and 24 degrees post repetitive motion; dorsiflexion from 0 to 20 degrees both pre and post-repetitive motion; inversion from 0 to 20 degrees pre-repetitive motion and 24 degrees post-repetitive motion; and eversion from 0 to 15 degrees both pre and post-repetitive motion.  The Veteran complained of pain through the entire arc of motion in each plane, and there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  The examiner indicated that there was a significant amount of volitional exaggerated trembling of both feet during range of motion assessment.

An X-ray study of both ankles showed an accessory ossicle of the medial malleolus tip on the left suggesting remote trauma, moderate degenerative joint disease of the talonavicular joints bilaterally with articular lipping.  There was no acute fracture or subluxation.  Posterior calcaneal (heel) spurs were noted bilaterally, more pronounced on the right.  The pertinent diagnoses were left ankle status post lateral malleolus fracture, talonavicular degenerative joint disease, and right ankle talonavicular degenerative joint disease.

VA and private outpatient treatment records do not reflect treatment for ankle disabilities.

The available medical evidence does not show that the Veteran has significant loss of plantar flexion or dorsiflexion of either ankle.  Since the Veteran's bilateral ankle disabilities are not characterized by marked loss of range of motion of the ankle, an increased 20 percent rating is not warranted under Diagnostic Code 5271 for either ankle.  In the present case, the evidence of record reveals complaints of ankle pain.  Indeed, while ankle pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Code 5271 for either ankle.  Thus, the Board finds that there is no limitation of motion shown that more nearly approximates or would rise to the level of marked as envisioned by the rating schedule.

The Board has considered whether a higher rating may be warranted under another Diagnostic Code.  As the evidence does not reflect ankylosis of either ankle, a higher rating is not warranted under Diagnostic Code 5270, pertaining to ankylosis of the ankle. 

Therefore, the Board finds that the preponderance of the evidence is against the claims for increased ratings for the service-connected bilateral ankle disabilities, and the claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2. Prostatitis

The RO has rated the Veteran's service-connected prostatitis as 10 percent disabling under Diagnostic Code 7527.  

Under this code, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.

In July 2004, prior to the instant appeal, the Veteran was seen in the urology clinic.  It was noted that the Veteran had no lower urinary tract symptoms currently.  The diagnostic assessment was lower urinary tract symptoms controlled off medications.

On VA examination in August 2007, the Veteran complained of urgency and occasional overflow incontinence.  The examiner noted that the evaluation by the urology department did not diagnose prostatitis and the PSA (prostate specific antigen) had been very low at 0.8 nanograms per milliliter (mL).  The diagnosis in the urology clinic was benign prostatic hyperplasia.  He was not currently taking any medication for this problem.  He complained of burning sensation with urination and pain in the rectal area.  On genitourinary examination, the prostate was smooth.  The diagnostic impression was no evidence of prostatitis, with a normal PSA.  He did have benign prostatic hyperplasia associated with aging.

A May 2008 VA outpatient treatment record reflects that the Veteran was diagnosed with benign prostatic hypertrophy (BPH), with slow flow, frequency, urgency and nocturia.  In June 2008, his BPH was improved, but he still had slow flow and dribbling.  There is no evidence of treatment for prostatitis during the pendency of this appeal.

The Board finds that an increased rating is not warranted for service-connected prostatitis, as there is no current prostatitis, and therefore there is no evidence that the service-connected disability produces symptomatology that approximates the next higher rating under the rating criteria of  Diagnostic Code 7527.  38 C.F.R. § 4.115a.

The Board also observes that the Veteran's BPH is not service-connected, and moreover, a medical professional has opined that this disorder is related to aging.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Thus, symptoms resulting from non-service-connected BPH may not be used to evaluate the service-connected prostatitis.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for service-connected prostatitis, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3. Extraschedular Consideration

In this instance, the record does not establish that the rating criteria are inadequate for rating any of the Veteran's disabilities.  The competent medical evidence of record shows that the Veteran's ankle disabilities are primarily manifested by pain and limitation of motion.  The applicable diagnostic codes used to rate his disabilities provide for ratings based on such symptomatology. See 38 C.F.R. § 4.71a, Diagnostic Code 5271;  38 C.F.R. § 4.115b, Diagnostic Code 7527.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for GERD, the appeal is denied.

New and material evidence has been received and the claim for service connection for a left shoulder disability is reopened; the appeal is granted to this extent only.

New and material evidence has been received and the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.

Service connection for a left elbow disability is denied.

Service connection for a hernia is denied.

Service connection for colon cancer is denied.

A rating in excess of 10 percent for the service-connected left ankle disability is denied.

A rating in excess of 10 percent for the service-connected right ankle disability is denied.

A rating in excess of 10 percent for service-connected prostatitis is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims for service connection for a left shoulder disability, a back disability, a right wrist disability, and a right thumb disability, for an increased rating for hypertension with incomplete right bundle branch block, premature ventricular contractions (PVCs) and atrial fibrillation, for an increased rating for a right shoulder disability, for an increased rating for cluster headaches, and for entitlement to a TDIU rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With respect to the claim for service connection for a right thumb disability, service treatment records show treatment for a right thumb injury in January 1977.  In January 1977, the Veteran hurt his right hand, mostly thumb, in jamming action while playing basketball the day before.  An X-ray study of the right hand was normal except for swelling around the first metacarpal.  The clinical diagnosis was traumatic capsulitis PIP joint of the right thumb.  In April 1977, the Veteran reported constant right thumb pain; on examination, there was still slight enlargement of the MP joint.  There was full range of motion and point tenderness of the MP.  The diagnostic assessment was thumb pain.  In April 1977, it was noted that the Veteran injured his right thumb three months ago and he had continued pain and MP effusion.  An X-ray study of the right thumb showed soft tissue swelling about the first MIP joint without a fracture or destructive lesion.  An April 1977 orthopedic consult reflects that three months ago the Veteran sustained forced extension abduction of the right thumb, with continuous pain and swelling.  After a clinical examination the examiner opined that the ulnar ligament was torn.  The diagnostic impression was MCP ligament injury.  In February 1978, the Veteran complained of pain in tenderness in the right hand after playing basketball; an X-ray study showed no fracture.  In August 1983, the Veteran reported that he jammed his right thumb.  On examination, there was slight medial subluxation of the MP joint, and no acute fracture was evident.  The diagnostic assessment was strain/jam right thumb.  On follow-up in September 1983, the Veteran was diagnosed with strain/jam of the right thumb.  

The Veteran has contended that he had continuous right thumb symptoms since his injuries in service.  The Board finds that a VA examination is necessary to determine whether the Veteran has a current chronic right thumb disability that is related to service.  McLendon, 20 Vet. App. at 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

Service treatment records reflect that in September 1982, the Veteran was seen for complaints of right wrist injury; he said he fell on his right wrist the previous day.  An X-ray study showed no significant abnormalities.  The clinical diagnosis was jammed wrist.  A November 2004 private medical record reflects that the Veteran reported that he injured his right wrist at work in October 2004.  He reported right wrist pain for one month; the diagnosis was right wrist strain.  In July 2006, a private physician, Dr. E., noted that the Veteran had documented work injuries of the right wrist, left shoulder and lumbar spine.  The Veteran has stated that he had had continuous right wrist symptoms since his injury in service.  

A VA examination of the right wrist was conducted in August 2007, at which time the Veteran reported that he fractured his right wrist while playing basketball in service in 1976.  He did not report his post-service work-related right wrist injury.  The examiner diagnosed right wrist status post fracture circa 1976.  The Board finds that this examination report is inadequate, as it does not discuss the demonstrated post-service right wrist injury, and as no rationale was provided for the examiner's medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that another VA examination is necessary to determine whether the Veteran has a current chronic right wrist disability that is related to service.  McLendon, 20 Vet. App. at 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner should be asked to review the service treatment records as well as post-service medical records reflecting a work-related right wrist injury.  

As there is evidence of current disabilities of the left shoulder and back, service treatment records showing treatment for left shoulder and back pain, and the Veteran's reports of continuity of left shoulder and back pain since service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has current chronic disabilities of the left shoulder and back disability that are related to service.  McLendon, 20 Vet. App. at 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner should be asked to review the service treatment records as well as the multiple post-service medical records reflecting work-related left shoulder and back injuries.  

In addition, the Board notes that some of the records show that the Veteran has received disability benefits from the Office of Worker's Compensation Programs (OWCP) for bilateral shoulder, right wrist, and low back injuries.  The Board finds that these records may be relevant to the Veteran's claims for service connection and for an increased rating for a right shoulder disability, and must be obtained.  The AMC/RO should attempt obtain and associate with the claims file any relevant records, including medical records, pertaining to the Veteran's referenced OWCP disability benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the appeal for an increased rating for a service-connected right shoulder disability, the Board finds that although a VA examination was performed in August 2007, another VA examination should be performed to determine the current level of severity of this disability.  38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).

In December 2006, the Veteran reported that his hypertension had worsened and his medication dosage had increased.  The RO has rated the Veteran's service-connected hypertension with incomplete right bundle branch block, premature ventricular contrations (PVCs) and atrial fibrillation as 10 percent disabling under Diagnostic Codes 7101 and 7015.  Although a VA examination was performed in August 2007 to evaluate the Veteran's service-connected hypertension, the examiner did not complete the cardiac testing required to evaluate this disability under Diagnostic Code 7015 or under other pertinent Diagnostic Codes pertaining to cardiac disorders.  Hence, the Board finds that this examination was inadequate, and another VA examination is required to evaluate the current level of severity of the hypertension and the incomplete right bundle branch block, PVCs and atrial fibrillation.  38 C.F.R. § 4.2.  

The RO has rated the Veteran's service-connected cluster headaches as 10 percent disabling by analogy, under Diagnostic Code 8100, pertaining to migraines.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches are rated based upon their frequency and severity.  The outpatient treatment records do not show treatment for prostrating attacks.  On VA examination in August 2007, the Veteran complained of headaches occurring once per week, which has been unchanged for many years.  He said some of the headaches were very minor and some of the headaches were more severe.  Although a VA examination was performed in August 2007 to evaluate the Veteran's service-connected headaches, the examiner did not indicate the current frequency of prostrating attacks.  Hence, the Board finds that this examination was inadequate, and another VA examination is required to evaluate the current level of severity of the service-connected cluster headaches.  38 C.F.R. § 4.2.  

As for the TDIU claim, this issue is not ripe for Board adjudication at this time as the potential outcome of the claims for service connection and for increased ratings could affect the issue of whether the Veteran's service connected disabilities render him unemployable.  See 38 C.F.R. § 4.16.  Accordingly, the TDIU claim is considered to be inextricably intertwined with the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  A VA medical opinion was obtained on this point in November 2007.  After the other remanded claims are developed, another VA examination should be performed to ascertain the effect of the service-connected disabilities on the Veteran's ability to work.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a left shoulder, right wrist, right thumb, or back disability or since service, and any medical providers who treated him for a right shoulder disability, hypertension, or a cardiac disorder since August 2007.  In particular, the RO/AMC should attempt to obtain private medical records reflecting treatment for post-service injuries to the left shoulder and back, including surgical reports.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

2.  The RO/AMC should attempt to obtain any available records from the Office of Workers' Compensation Programs (OWCP) regarding the demonstrated work-related injuries of the shoulders, right wrist, and back.  

3.  Then, the RO/AMC should arrange for a VA orthopedic examination of the Veteran to determine the etiology and date of onset of any current right wrist, right thumb, left shoulder or back disability, and to determine the current level of severity of the service-connected right shoulder disability.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.  The examiner should be asked to review the service treatment records as well as post-service medical records reflecting work-related wrist, shoulder, and back injuries.  

With respect to the claims for service connection, based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to the following:  

(a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right wrist disability had its onset in service or is causally related to service.  The examiner should specifically comment on the effect of the documented post-service right wrist injury. 

(b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current right thumb disability had its onset in service or is causally related to service. 

(c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current left shoulder disability had its onset in service or is causally related to service.  The examiner should comment on the effect of the documented post-service left shoulder injury and 

(d) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current back disability had its onset in service or is causally related to service.  The examiner should comment on the effect of the documented post-service back injury.

With respect to the claim for an increased rating for the service-connected right shoulder disability, the examiner should determine the current level of severity of this disability.  All necessary tests and studies should be performed.

The rationale for any opinion expressed should be provided in the examination report.

4.  The RO/AMC should schedule the Veteran for appropriate VA cardiac examination(s) to determine the current level of severity of the Veteran's service-connected hypertension with incomplete right bundle branch block, PVCs and atrial fibrillation.  All required testing, including METs testing should be performed, except when medically contraindicated or if the left ventricular ejection fraction is 50 percent or less, or if there is chronic congestive heart failure or there has been one episode of congestive heart failure within the past year.  38 C.F.R. § 4.100.  

If testing cannot be done, the examiner should so state and then provide an estimated METs level.  A full and complete rationale for all opinions, including the METs level, is required. The examiner should specify what level of activity warrants the assignment of the estimated METs level.

The claims file must be made available to the examiner for review in conjunction with the examination. Any other indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

5.  The RO/AMC should schedule the Veteran for appropriate VA examination(s) to determine the current level of severity of the Veteran's service-connected cluster headaches.  The frequency of headaches, including any prostrating attacks, should be indicated.  The claims file must be made available to the examiner for review in conjunction with the examination. 
The rationale for any opinion expressed should be provided in the examination report.

6.  Then, the RO/AMC should schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The examiner should explain the reasons for the conclusions reached.

7.  Thereafter, the RO/AMC should readjudicate the claims, with consideration of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


